Filed 11/19/21 Johnson v. Brim CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 MICHELLE A. JOHNSON,                                             B307921

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No.
           v.                                                     20TRRO00274)

 RONNISHA L. BRIM,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Charles Q. Clay III, Judge. Affirmed.
     Ronnisha L. Brim, in pro. per., for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.

                                 _______________________
       Plaintiff and respondent Michelle Johnson (plaintiff)
obtained a three-year civil harassment protective order against
defendant and appellant Ronnisha Brim (Brim). Brim appeals,
arguing that the order is not supported by substantial evidence.
We conclude there was sufficient evidence and affirm.
           FACTUAL AND PROCEDURAL HISTORY
    I.    Facts
       Brim is married to plaintiff’s ex-boyfriend Edward
Harrison, the father of plaintiff’s one-year-old son. In early April
2020, plaintiff was letting Harrison stay at her home after Brim
“put him out.” On April 10, 2020, Brim broke the windows and
sliced the tire of Harrison’s car where it was parked around the
corner from plaintiff’s building. Plaintiff drove Harrison to work
that night for his graveyard shift at Home Depot, and Brim
picked him up in the morning and drove him back to retrieve his
vehicle.
       When Brim and Harrison arrived back at his car on the
morning of April 11, 2020, plaintiff came outside and asked
Harrison for child support money he owed her. Brim kept
“yapping” at plaintiff during this exchange, telling her, “You’re
mad. You’re mad.” Plaintiff told them to go to an ATM so
Harrison could get her money. Brim and Harrison left in Brim’s
car, then returned. As plaintiff approached Brim’s car to see if
they had her money, two other cars pulled up and a group of
people who identified themselves as Brim’s cousins got out,
stating that Brim had called them for assistance.
       Brim yelled and cursed at plaintiff, saying plaintiff was
mad because Brim took her “ ‘baby daddy’ ” away, then “jumped
on” her, along with the cousins. First Brim ran up and “socked”
plaintiff in the left eye with a closed fist, then the rest of the




                                 2
group joined in until plaintiff’s mother managed to break it up.
Plaintiff got a black eye and her whole body was sore for a few
days after.
   II.    Procedural Background
       On April 21, 2020, plaintiff filed a petition for a civil
harassment restraining order. The trial court issued a temporary
restraining order and held an evidentiary hearing on August 25,
2020. Plaintiff testified to the facts set forth above.
       The trial court found plaintiff’s account of events credible
and issued a three-year civil harassment order requiring Brim
not to harass or intimidate plaintiff, her children, or her mother,
and to stay 100 yards away from plaintiff, her children, and her
mother at all times.
       Brim timely appealed. No respondent’s brief was filed.
                           DISCUSSION
       Brim argues that the civil harassment protective order is
not supported by sufficient evidence.
       A trial court may issue a civil harassment protective order
upon a finding, by clear and convincing evidence, of “unlawful
violence, a credible threat of violence, or a knowing and willful
course of conduct directed at a specific person that seriously
alarms, annoys, or harasses the person, and that serves no
legitimate purpose.” (Code Civ. Proc., § 527.6, subds. (a)(1), (b)(3)
& (i).) We review the trial court’s grant of a civil harassment
protective order under Code of Civil Procedure section 527.6 for
substantial evidence. (R.D. v. P.M. (2011) 202 Cal.App.4th 181,
188.) “In assessing whether substantial evidence supports the
requisite elements of willful harassment, as defined in Code of
Civil Procedure section 527.6, we review the evidence before the
trial court in accordance with the customary rules of appellate




                                 3
review. We resolve all factual conflicts and questions of
credibility in favor the prevailing party and indulge in all
legitimate and reasonable inferences to uphold the finding of the
trial court if it is supported by substantial evidence which is
reasonable, credible and of solid value.” (Schild v. Rubin (1991)
232 Cal.App.3d 755, 762.)
       Substantial evidence supports the trial court’s ruling in
this case. According to plaintiff, whose testimony we must
accept, Brim cursed and yelled at her, ran up and hit her in the
eye, and incited her cousins to join in on “jumping” plaintiff. This
constitutes “unlawful violence” toward plaintiff that “seriously
alarm[ed], annoy[ed], or harasse[d] [her], and that serve[d] no
legitimate purpose.” (Code Civ. Proc., § 527.6, subd. (b)(3).)
       Brim contends that plaintiff was lying and no fight ever
occurred between them. At the hearing, Brim denied jumping on
plaintiff or that anyone else besides she and Harrison were there.
However, as noted, it is not our place to reweigh the evidence or
the credibility of the parties—we must resolve all factual and
credibility questions in favor of plaintiff.
       Brim also claims on appeal, without explication, that she
“never was served.” As the order notes, because she attended the
hearing, no other proof of service of the three-year protective
order is needed, and the trial court expressly confirmed her
address with her at the hearing to mail a copy of the order.




                                 4
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.




                                      LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                           5